         Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 1 of 11




The Honorable Mary Kay Vyskocil,
United States District Court,
Southern District of New York,
500 Pearl Street, New York, N.Y. 10007
                                                                                         January 21, 2021


Dear Judge Vyskocil,

Time is a most precious commodity therefore I thank you for taking time out of your busy day to personally
read my letter. Your time is deeply appreciated and not taken lightly.

My name is Sarah Bandy and I live and work in Monmouth County, New Jersey. I am a business owner of a
Luxury Real Estate Group (The Lifestyle Group@Jason Mitchell Real Estate) and in good standing with NAR
(National Association of Realtors) as well as all 5 of the Local boards. I am a member of in good standing in
a field governed by the banking and insurance commission and their required licensees.

I have known Sarah Izhaki for over 6 years now. My initial contact with Ms. Izhaki came through a mutual
acquaintance of ours. This friend had suggested I reach out to Ms. Izhaki, after noticing how distraught I was
over dealing with serious and personal issues I was facing with one of my teenage daughters. This friend
felt that Ms. Izhaki’s loving nature would help, not only calm me but provide guidance as Ms. Izhaki, not only
had daughters the same age herself but was known to volunteer her time in helping the towns youth through
various channels. This proved to be the light at the end of the tunnel that I so desperately needed. Our initial
meeting gave me so much insight into who this woman truly is, and I would like to share that with you below:

During my first initial call, back in 2015, Sarah, without hesitation invited me into her home. She selflessly
gave of herself to a total stranger. Years later I asked why? Why did she run to my aid? Why did she trust
me? Why did she invest so much time without any compensation in return? Her answer was simple: “How
could I not?” She gave me her time; she opened her heart and she poured love and devotion into a family
she didn’t even know. Later I would come to realize that she did this all because at the core of it, this is who
Sarah is - SHE IS A GIVER! As our friendship grew, I was able to see her strong moral character at work.
She was a volunteer for several organizations: including regular visits to Sunrise Nursing Home in
Marlborough where she would bring favorite cakes to the elderly, help them manicure their nails and invite
them out to holiday dinners so they would not feel lonely, abandoned or warehoused. This led me to follow
in her footsteps in assisting the elderly. I am a proud to say that I have been a volunteer for the last 5 years
at the Tigger House Foundation, located in Red Bank, New Jersey. Sarah is an inspiration and as such, it
was through her actions that propelled me to help raise funds and awareness to such a worthy organization.

Throughout the years I have been able to witness how courteous and professional she is around others. I
have seen Sarah’s commitment and dedication to her community as well: Helping the elderly, helping clergy
and all others that came to her in need. Her polite nature, her soft-spoken ways and her positive energy was
always appreciated and commented on favorably by those who were in her presence.
        Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 2 of 11




Honorable Judge Vyskocil, I respectfully ask that you take everything into consideration when reviewing this
case. Sarah’s selfless nature, her good heart and her strong sense of empathy towards others. It would be a
shame to lose Ms. Izhaki, for any period of time. Your considered mercy towards Sarah would be greatly
appreciated.

I thank you in advance for your time and consideration. Please do not hesitate to contact me personally
should you have any questions or comments.

Warmest Regards,


Sarah F. Bandy
Luxury Real Estate Advisor
Licensed Real Estate Salesperson
The Lifestyle Group @Jason Mitchell Real Estate
Mobile: 908.229.3000
www.SarahBandy.com
Sarah@SarahBandy.com
           Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 3 of 11

                                         LAW OFFICES
                               HERBERT I. ELLIS, P.C.
                                          ATTORNEY AT LAW
                                      ELLIS LAW CENTER
MEMBER OF THE BAR
NEW JERSEY & NEW YORK**
                                87 SOUTH STREET, FIRST FLOOR
                                 FREEHOLD, NEW JERSEY 07728
HERBERT I. ELLIS**                    TEL: (732) 308-0200
JONATHAN ELLIS**
RICHARD PANITCH                       FAX: (732) 577-0100
GERALD A. DIENST**                                                          Of Counsel:
AMY B. FRANCESCO**                                                          Theresa McGuire
MARISOL LOPEZ CHIN
                                                                            Steven Zalinski
                                                                            Peter Lagreca.
       The Honorable Mary Kay Vyskocil
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007


           Re: United States v. Sarah Izhaki
               Character Letter

       Dear Honorable Judge Vyskocil,

          I respectfully submit this Character Letter on behalf and in support of Sarah Izhaki. I

       am an Attorney at Law licensed in New Jersey and New York since 1988. I have an

       established personal injury and criminal defense firm located at 87 South Street in

       Freehold, New Jersey.

          I have had the pleasure of knowing Sarah Izhaki for approximately 20 years. My

       family and I are congregants of the Sons of Israel Synagogue in Manalapan, New Jersey.

       Mrs. Izhaki is exceptionally caring, personable, sympathetic and giving individual.

          Sarah Izhaki was raised in a working-class family. She is the daughter of immigrants,

       her father a doctor, who continuously emphasized the importance of faithfulness,

       reliability and commitment. They further emphasized adherence and dependability. The

       emphasis of religion was of the utmost importance. Sarah absorbed these qualities and

       applied them to her personal life. Sarah clearly exercised poor judgment regarding this

       matter.
    Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 4 of 11

   I was personally devasted once I became aware of Sarah’s legal situation. Sarah is a

beautiful and warm-hearted human being. She is a lady and has always committed herself

to assisting others. I have personally experienced the love and devotion she has towards

her children. Literally, her children are her life. She is truly a devoted and loving mother.

In support, she has an amazing and unbreakable bond with her family. These core values

are further extended to her friends. She is a true and devoted friend.

   Sarah would actively participate in many synagogue charitable sponsored events. She

visited the elderly members of our synagogue at their homes bringing them groceries and

loving company to brighten their spirits. This even included my own mother. Sarah

would pick her up and take her and many others to physical therapy, shopping and the

park. Sarah was and still is truly a unique loving and caring human being.

   It is important to note that Sarah has significant neurological and orthopedic injuries

that are having a significant impact on her quality of life. Due to her injuries, it has taken

a severe toll on her mental state. These debilitating injuries and mental state have

contributed to her poor exercise of judgment.

   I am aware of the offense for which Sarah has accepted responsibility for misbranded

pharmaceutical drugs from Mexico by giving it to someone here in the United States to

whom it was not prescribed. I further accept the fact that she is guilty of same. Although

this is a life changing event, I am not contesting or making any excuses for Sarah. In fact,

I am surprised at her involvement in the events that led to this point. The consequences of

her poor judgment will have a rippling effect. She will have a permanent criminal record.

Sarah is ashamed and embarrassed by her poor judgment. Despite her personal struggle,

her exercise of poor judgment has affected her household.
    Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 5 of 11

   A criminal charge is always associated with public disapproval. The stigma of having

been charged with the present offense has clearly tarnished her personal and professional

reputation. Sarah is distraught that this stigma will further affect her family.

   Sarah has always been an integral part of her family and friends. If incarcerated the

emotional consequences are and will be devasting to her and her family who will suffer

significant hardship.

   I am respectfully requesting Your Honor exercise compassion, fairness and justice.

Sarah has acknowledged and accepted responsibility for her poor judgment.

   Thank you for considering my above-mentioned thoughts and perspectives.

                                               Respectfully Submitted,

                                               HERBERT I. ELLIS, ESQ.
           Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 6 of 11


To Whom it may concern,


       I have known Sarah Izhaki for a little over 4 years and in that time I got to know her really well.
She is an amazing mother who would give the clothes off her back for anyone in need. She is loving
and caring to those around her and everyone she comes in contact with. During the time of knowing her
I have personally seen her give her children and loved ones anything they ever needed and more. Her
kindness shows no bounds and I could never in a million years describe her in any other way. You
know Sarah is around because everyone is smiling, laughing, and having a good time. I know Sarah so
well because I am her son in law, although she doesn’t like the “in law part” she calls me her son and
she always jokes around saying she has the papers to prove it. She has shown me so much love and has
welcomed me into the family with open arms. From the first day I met her, even as someone who was
just dating her daughter at the time, she has always shown me kindness and love. When you marry
someone its not only the spouse you are marrying but the whole family too. Everyday I thank God I
married into such a loving family that treats me like blood, sometimes people don’t get along with their
in laws, well I can tell you that is certainty not the fact with her. I know I can come to her with anything
and talk to her, she will always lend an ear and help me. She is a loyal and trusting person who I feel
lucky to call family.


       When I was asked to write this character reference I got a little nervous because I haven't
written a decent letter or essay since college, but as I wrote I realized how easy it was to talk about how
great of a person she is. I could go on and on telling you how good she is but that may get a little
redundant. I will give an example from my life to show you her true character. Back before even
marrying her daughter I ran into a little snag with some car issues, my student loans were taking up
most of my paychecks and I didn’t have much money left over to fix my car. She would lend me her
car with no issue at all until I was able to save the money to fix my car. It’s not just the act of lending
her car out to someone in need though, its the consistent love that she shows on a daily basis that really
defines her. She always saw me for who I was as a person and knew I had nothing but love for her
daughter, and that was good enough for her. She didn’t care that I was a broke college student at the
time with little money. She had faith that I would find a good job and be the man I was meant to be for
her daughter, which thankfully happened. She has never looked at me in any negative way and was
always there to support me no matter what. Some mothers might tell their daughters to find someone
rich so life can be easier, but she has always taught her daughters that love comes first, you can make
the rest work.
             Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 7 of 11


         I can’t imagine someone as good as her to be in the position she is currently in and if this
character reference can make the slightest difference I pray that it does. She has such a good heart and I
know she is such an amazing person, mother, and friend. I beg to whom this may concern to please
look inside your heart and see her for who she truly is as a person. She is caring, loving, and giving;
anyone that can call her a friend is a lucky person. I mean that with all my heart and have tried to
express that throughout this character reference but it is so hard to put emotions into words. I hope this
has given you a peak into her true self so you can see just a fraction of what I see from her on a daily
basis.


Sincerely,
Joseph Tulino
732-616-9718
josephtulino@gmail.com
       Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 8 of 11




Dear Judge,


       I am writing this letter on behalf of Sarah. We share a close bond of friendship since her
daughter had meet our son and are now married. She has shown me and my wife so much love,
and she shows so much dedication to her two daughters and our son. She is always there to
support them through thick and thin. No matter what is going on in her life she always puts
them first. Lately she has been going through a hard time with some medical issues and even
with all her hardships going on she has always been positive, happy, and willing to help them in
any way she could. For us, she has given us so much love and respect and is a pleasure to be
around. You never hear her complain about anything, she always tries to stay positive no
matter what life throws at her. We respect her so much for everything she does for our son,
and we know how well she treats him. She is always the first person to invite everyone over for
holidays, so we can all share laughs under one roof. We only see good in her and hope this
letter helps her in some way. Please contact us if you have any questions, 732-833-2015 and or
at Donnavin@optonline.net.




Regards,

Vincent & Donna Tulino
Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 9 of 11
        Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 10 of 11


    Crossroads Entertainment, LLC
    210 Second Ave, Ste. 21, Asbury Park, NJ 07712   310.709.8486 tjMancini@CrossroadsEnt.com


                                                                     November 21st, 2020
re: Sarah Izhaki.

The Honorable Mary Kay Vyskocil,
United States District Court,
Southern District of New York,
500 Pearl Street, New York, N.Y, 10007

Dear Judge Vyskocil,
I hope this letter finds you well and in good spirits in these uncertain times. I’m writing you
on behalf of my dear friend, Sarah lzhaki. I am a film producer and a member in good
standing of the Producers Guild of America. I met Sarah when I came back to New Jersey
from Los Angeles to take care of my fragile, 96 year-old, mother.
Though Sarah is Jewish and I was raised in the traditions of the Catholic Church I was
comforted by Shabbat Dinners and Prayers at Sarah’s house with her and her two daughters
when my Mother passed away from Covid-19 in February. Sarah’s compassion and emotional
support where God sent and angelic at a time when I sorely needed her positive energy and
encouragement. I know Sarah has suffered much in her life from both traumatic physical injuries,
not the least of which is her enduring being blind for seven years. I know Sarah is a good
person and passionate advocate for our Veterans and the homeless and has always helped
with donating both clothes and money to help the needy.
Sarah had always been a very motherly, sensitive and caregiving human being with an open
heart, willing to help both friends, strangers and animals. I know for a fact that Deer come out
of the woods and come right up to her and eat apples out of her hand. I’ve seen her call out to
a Dragonfly and have it come land in her hand. I have always felt Sarah had the energy of a
Saint Frances or a Mother Teressa. I cannot imagine how Sarah could have gone afoul of the
law and gotten into this situation. I can only attest that Sarah is a wonderful and good soul and
ask the court to be merciful in meting out any sentence for any mistakes she may have made. I
thank you in advance for your efforts to accept my sincere, heartfelt plea on behalf of my friend.

Maximum respect,

TJ Mancini, p.g.a.
          Case 1:20-cr-00161-MKV Document 65-4 Filed 05/24/21 Page 11 of 11


Dear Judge Vyskocil


         I am writing to you on behalf of my mother Sarah Izhaki, who is to appear before you due to
unfortunate circumstances. Before my mother asked me to write a character reference, I had already
planned on writing to you, I am extremely concerned about my mother’s future and I want to try to
make you feel the same. I write to you to beg for mercy not just for my mother but also for my sister
and I, let me explain. I know this may sound hard to believe but she is a good person despite the
circumstances, she is the kindest, most compassionate mother there is. She is my family’s lifeline; she
is the glue that has held this broken family together through all of our ups and downs. Her compassion
is not limited to just my family but to so many around us, you see we have this tradition of observing
the sabbath and every sabbath we have all walks of life come through her doors. She has always
extended her home to those in need and has an open-door policy. More times than not they are just like
us, broken people in search of place to escape their worries to have a warm home cooked meal and to
be a part of a family. My mother came to this country escaping her abusive family, in search of a better
life and a real family that she could call her own. I know for sure that with the help of our blended
family that we could all keep her on the right path so that this never happens again. I genuinely believe
that she deserves a second chance.
         I hope you can find it in your heart to spare my mother she has endured so many hardships in
this lifetime already, you see she lost her eyesight due to a disease that deteriorated her corneas that
made life for her impossible when I was born. She was blind with a baby and had no money, and
despite her handicap she made the best of her situation and always stayed positive even when there
seemed like there was no hope. By the grace of God, she was blessed with a guardian angel who
performed a pro bono surgery that saved her, her name was Dr. Sandra Belmont she gave my mother
the gift of sight and she was finally able to see her two year old daughter for the first time. I was 6
years old when my mother lost her sight again due to a horrific car accident that resulted in her corneas
being completely sliced across by a shard of glass, my sister was a year old and had suffered from brain
damage from the car accident. She was blind again with no money and no way to provide a suitable life
for her children, but she endured it all by herself to put a roof over our heads and food in our bellies.
And after finally settling down and being able to afford a home for her children disaster struck once
again and she lost everything. My mother is the strongest person I know who is so selfless and has
sacrificed her whole being into ensuring she provided a safe and secure environment for her children. I
believe that her past decisions were made out of desperation to give her children the life she always
dreamed of and to never suffer like she had before in the past.
         As her daughter this is the only way I can possibly think of to give back the unconditional love
she has given me by pleading with you for her sake. This lifetime is already so short and not long
enough for me to thank her properly for everything she has done for me. I cannot imagine losing her
even if its for a short while, because tomorrow is never promised, and I would really like to spend as
much time with her as I possibly can. The current state of the world is terrifying, and no one is
guaranteed to survive this pandemic or when it will be over. So, before it’s too late please reconsider
this not just for her but for me as well, and I pray that this letter changes something. Stay safe and hold
your loved ones tight, thank you and God bless you.

       Sincerely Leah Tulino

       Leahtulino@gmail.com
       732-895-4752
